DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 3/4/2021. Claim 4 was cancelled.  Claims 1 – 3, and 5 – 16 are now pending in the application. 
2.	The previous 35 USC 112 rejection of claim 6 and the objection to the drawings are withdrawn in light of Applicant’s amendment and remarks.  
Claim Analysis
3.	Summary of Claim 1:
A thermoplastic elastomer composition comprising: 

an amount of about 10 to 15 wt% of a polypropylene-ethylene copolymer;  5

an amount of about 70 to 85 wt% of a thermoplastic elastomer comprising an olefin-based thermoplastic elastomer and a styrene-based thermoplastic elastomer; 

an amount of about 5 to 10 wt% of a softener; 

an amount of about 3 to 5 wt% of a reinforcing agent; 

and an amount of about 1 wt% or less but greater than 0 wt% of a UV stabilizer, 10all wt% based on the total weight of the thermoplastic elastomer composition.

wherein the thermoplastic elastomer comprises an amount of about 55-65 wt% of the olefin- based thermoplastic elastomer and an amount of about 15-20 wt% of the styrene-based thermoplastic elastomer based on the total weight of the thermoplastic elastomer composition.

 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 3 and 5 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US Patent 6,906,144 B2) in view of Lin et al. (US PG Pub 2004/0054040 A1) as listed on the IDS dated 10/3/2019.
The disclosure Jeong et al. in view of Lin et al. is adequately set forth on pages 4 – 10 of the Office Action dated 12/8/2020 and is incorporated herein by reference.

Regarding claim 1, Jeong et al. teach polypropylene-based resin compositions for powder slush molding comprising: (A) 1 to 40 parts by weight of a polypropylene; (B) 10 to 50 parts by weight of a styrene rubber; (C) 10 to 50 parts by weight of an ethylene-alpha-olefin copolymer rubber; (D) 1 to 20 parts by weight of a process oil; and (E) 1 to 30 parts by weight of a polypropylene wax with reference to 100 parts by weight of the resin composition (claim 1), wherein the polypropylene is a copolymer of propylene-ethylene (claim 2) thereby reading on the polypropylene-ethylene copolymer as required by the instant claim, wherein the (B) styrene rubber and (C) ethylene alpha olefin copolymer rubber read on the thermoplastic elastomer comprising an olefin based thermoplastic elastomer and a styrene based thermoplastic elastomer as required by the instant claim, wherein the (D) 1 to 20 parts by weight of a process oil reads on the about 5 to 10 wt% of a softener as required by the instant claim, wherein the (E) polypropylene wax reads on the reinforcing agent as required by the instant claim, wherein the composition further comprises additives such as stabilizers (col. 7 line 57).

Jeong et al. and the claims differ in that Jeong et al. do not teach the exact same proportions for the polypropylene-ethylene copolymer, the thermoplastic elastomer, the olefin-based thermoplastic elastomer, the styrene based thermoplastic elastomer and the reinforcing agent as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Jeong et al. (1 to 40 parts by weight of the copolymer of propylene-ethylene, 10 to 50 parts by weight of a styrene rubber plus 10 to 50 parts by weight of an ethylene-alpha-olefin copolymer rubber, 1 to 30 parts by weight of a polypropylene wax) overlap the instantly claimed proportions (about 10 to 15 wt% of a polypropylene-ethylene copolymer, 70 to 85 wt% of a thermoplastic elastomer, about 55-65 wt% of the olefin based thermoplastic elastomer, about 15-20 wt% of the styrene based thermoplastic elastomer and 3 to 5 wt% of a reinforcing agent) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference (MPEP 2144.05).
Jeong et al. do not particularly teach the stabilizer additive is a UV stabilizer. Jeong et al. are further silent regarding the amount of the UV stabilizer.
	Lin et al. teach plasticized polyolefin compositions comprising a polyolefin and a plasticizer, wherein the plasticizer comprises a paraffin and the polyolefin comprises a polypropylene-ethylene copolymer (claims 1 and 17), wherein the composition further comprises additives such as stabilizers and UV absorbers [0077], and wherein the UV stabilizers are hindered amines such as Tinuvin 770 [0068] in recommended amounts of 0.1 to 0.8 wt% [0068] thereby reading on the claimed range of less than 1 wt% and more than 0 wt% as required by the instant claim. Lin et al. teach the hindered amine UV stabilizers as a functional equivalent to the stabilizer additive of Jeong et al. [0068]. Case law has 
Regarding claim 2, Jeong et al. teach the polypropylene in the present invention is a copolymer of propylene-ethylene as set forth above. 
Jeong et al. are silent regarding the weight average molecular weight and the specific gravity of the polypropylene-ethylene copolymer.
Lin et al. teach polypropylene copolymers having a density of from 0.85 to 0.915 g/cm3 and an average molecular weight ranging from 10,000 to 800,000 in one embodiment, and from 20,000 to 700,000 in another embodiment [0035-0036]. Lin et al. offer the motivation of using these polypropylene copolymers due to their ability to make articles that can withstand a broad range of temperatures to maintain desirable characteristics such as high temperature performance while improving upon the impact strength and toughness [0003]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the polypropylene copolymers having the molecular weight and specific gravity of Lin et al. in the composition of Jeong et al., thereby arriving at the claimed invention.
Regarding claim 3, Jeong et al. teach the polypropylene in the present invention is a copolymer of propylene-ethylene having a melt flow rate preferably from 20 to 70 g/10 min (230 C, 2.16 Kgf) (col. 4 lines 14 – 24). 
Jeong et al. and the claims differ in that Jeong et al. do not teach the exact same range for the melt index of the polypropylene-ethylene copolymer as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Jeong 
Regarding claim 5, Jeong et al. teach the ethylene alpha olefin copolymer rubber includes ethylene-octene rubber (EOR) (col. 5 line 16 and col. 8 line 7).
Regarding claim 6, Jeong et al teach the styrene rubber may be a dipolymer, a terpolymer, or a star-shaped polymer depending on the type of a bonding between styrene and butadiene and ethylene (col. 4 line 55) thereby reading on the ABA’ structure as required by the instant claim.
Regarding claim 7, Jeong et al. teach the softener is a paraffin oil (col. 8 line 11).
Jeong et al. are silent regarding the molecular weight of the paraffin oil.
However, Jeong et al. teach paraffin oils of various kinds having a viscosity of 10 to 800 centi-Stokes (40 C.) are useful. The viscosity of the paraffin oil relates to the molecular weight of the paraffin and further teach the viscosity can be optimized for the intended application (col. 6 line 25).  Therefore, the molecular weight can be optimized to reach the desired viscosity via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the molecular weight of the paraffin oil for the intended application via a routine optimization, thereby obtaining the present invention.
Regarding claim 8, Jeong et al. teach the reinforcing agent is a wax thereby reading on a hydrocarbon based additive as required by the instant claim (col. 8 line 13).
Jeong et al. are silent regarding the molecular weight, the glass transition temperature and the softening point of the wax.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the molecular weight, the softening point and the glass transition temperature of the wax for the intended application via a routine optimization, thereby obtaining the present invention.
Regarding claim 9, Jeong et al. in view of Lin et al. teach the UV stabilizer is a hindered amine wherein a preferred hindered amine UV stabilizer is Chimassorb 944 (Lin et al., [0068]) which has a molecular weight of from 2000-3100 gmol.

Regarding claims 11-14, Jeong et al. in view of Lin et al. teach the thermoplastic elastomer composition according to claim 1 as set forth above and incorporated herein by reference. Jeong et al. teach the flexural modulus ranging from 65 – 74 measured in accordance with ASTM D-790 (Table 1, Examples 1 – 3), however, Jeong et al. are silent regarding the temperature when the flexural modulus is measured. 
Jeong et al. in view of Lin et al. are silent regarding the tensile strength, the temperature of the at which the flexural modulus is measured, the shore D hardness and the operating force of the composition.
The mechanical properties of tensile strength, flexural modulus, shore D hardness and operating force are functions of the composition. Jeong et al. in view of Lin et al. teach the same composition as required by the instant claim as set forth in the rejection above. Therefore, the mechanical properties of tensile strength, flexural modulus, shore D hardness and operating force in the composition of Jeong et al. in view of Lin et al. are expected to be the same mechanical properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or 
Regarding claims 15 and 16, Jeong et al. teach the composition is particularly suitable for forming the interior surface for manufacture of an automobile surface such as an instrument panel (Abstract) thereby reading on the interior material and the vehicle comprising the interior material as required by the instant claim.

Response to Arguments
6.	 Applicant's arguments filed 3/4/2021 have been fully considered but they are not persuasive.  
Regarding the rejections over Jeong et al. in view of Lin et al., Applicant states that “Jeong et al. merely reports using 10 to 50 parts by weight of an ethylene-alpha-olefin copolymer rubber, which is distinguished from the instantly claimed content of the olefin-based thermoplastic elastomer, i.e. 55 to 65 wt% of the composition.” Applicant further states that when the content of the olefin-based thermoplastic elastomer is greater than about 65 wt% the product formability, productivity, and mechanical physical property may deteriorate.
In response, attention is drawn to the rejection above, wherein Jeong et al. teach amounts for the olefin based thermoplastic elastomer that overlap with the claimed range. Case law has held that “a showing of unexpected results must be based on evidence, not argument or speculation”. See In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997).  The case law has held that arguments unsupported by comparative data were determined insufficient to overcome prima facie 
For these reasons, Applicant's arguments are not persuasive. 

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARRIE L REUTHER/Primary Examiner, Art Unit 1763